



Exhibit 10.2
AUTONATION, INC.
EXECUTIVE SEVERANCE PLAN
The Company has adopted this AutoNation, Inc. Executive Severance Plan for the
benefit of certain key employees of the Company and its Subsidiaries, on the
terms and conditions hereinafter stated. All capitalized terms used herein are
defined in Section 1 hereof. The Plan, as set forth herein, is intended to help
retain key employees and maintain a stable work environment by providing
severance benefits to Eligible Executives in the event of certain terminations
of employment.
Section 1.
DEFINITIONS. As hereinafter used:

1.1.“Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
1.2.“Alternative Arrangement” shall have the meaning ascribed to that term in
Section 2.8.
1.3.“Board” means the Board of Directors of the Company.
1.4.“COBRA” means the group health continuation requirements of Section 4980B of
the Code.
1.5.“Cause” means that the Eligible Executive has: (a) breached his or her
restrictive covenants set forth in any agreement with the Company (including the
Eligible Executive’s Restrictive Covenants as defined in Section 2.9);
(b) failed or refused to perform his or her assigned duties and responsibilities
to the Company in any material respect, after notice and a reasonable
opportunity to cure; (c) willfully engaged in illegal conduct or gross
misconduct in the performance of his or her duties to the Company; (d) committed
an act of fraud or dishonesty affecting the Company or committed an act
constituting a felony; or (e) willfully violated any material Company policies
(including the Code of Ethics Policy for Senior Officers) in any material
respect. No act or failure to act on the part of the Eligible Executive shall be
deemed “willful” unless done, or omitted to be done, by the Eligible Executive
not in good faith or without reasonable belief that the Eligible Executive’s act
or failure to act was in the best interests of the Company. The Company must
notify the Eligible Executive of an act or failure to act constituting Cause
within ninety (90) days following the date that the Company first obtained
actual knowledge of the existence of Cause, or such Eligible Executive’s act or
failure to act shall not constitute cause under this Plan.
1.6.“Code” means the Internal Revenue Code of 1986, as amended.
1.7.“Committee” means the Employee Benefits Committee of the Company.
1.8.“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
1.9.“Company” means AutoNation, Inc. and any successors thereto and, where the
context requires, its Subsidiaries.
1.10.“Effective Date” means April 18, 2018.
1.11.“Effective Period” means the period beginning on the Effective Date.
1.12.“Eligible Executive” means an employee of the Company or any of its
Subsidiaries who is an Executive Vice President or above, other than the Chief
Executive Officer of the Company unless otherwise designated in writing by the
Compensation Committee.
1.13.“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.14.“Good Reason” means the occurrence (without the Eligible Executive’s
express written consent) of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (a) or (e) below, such act or failure to act is corrected
prior to the date of termination of the Eligible Executive’s employment or
service:
(a)the assignment to the Eligible Executive of any duties inconsistent with the
Eligible Executive’s status or a substantial adverse alteration in the nature or
status of the Eligible Executive’s responsibilities, including, without
limitation, if the Eligible Executive was an executive officer of a public
company reporting to the Chief





--------------------------------------------------------------------------------





Executive Officer, the Participant ceasing to be an executive officer of a
public company reporting to the Chief Executive Officer;
(b)a reduction by the Company in the Eligible Executive’s annual base salary;
(c)the relocation of the Eligible Executive’s principal place of employment by
more than 50 miles or the Company’s requiring the Eligible Executive’s to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Eligible Executive’s previous business
travel obligations;
(d)the failure by the Company to pay to the Eligible Executive’s any portion of
the Eligible Executive’s current compensation or to pay to the Eligible
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due; or
(e)the failure by the Company to continue in effect any compensation plan in
which the Eligible Executive’s participates which is material to the Eligible
Executive’s total compensation, including but not limited to the Company’s
equity-based long term incentive plans and annual incentive plans, unless a
comparable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or an adverse change in the Eligible
Executive’s participation therein (or in such substitute or alternative plan)
either in terms of the amount or timing of payment of benefits provided or the
level of the Eligible Executive’s participation relative to other participants.
The Eligible Executive’s right to terminate the Eligible Executive’s employment
for Good Reason shall not be affected by the Eligible Executive’s incapacity due
to physical or mental illness. The Participant’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder; provided, that the Eligible Executive
provides the Company with a written notice of termination within sixty days (60)
days following the occurrence of the event constituting Good Reason. In no event
shall the Eligible Executive have Good Reason to terminate employment if such
act or failure to act has been cured within thirty (30) days after a notice of
termination is delivered by the Eligible Executive to the Company.
1.15.“Notice Period” shall have the meaning ascribed to that term in Section
5.2.
1.16.“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof.
1.17.“Plan” means the AutoNation, Inc. Executive Severance Plan, as set forth
herein, as it may be amended from time to time.
1.18.“Plan Administrator” means the Committee or such other person or persons
appointed from time to time by the Compensation Committee to administer the
Plan.
1.19.“Restrictive Covenants” shall have the meaning ascribed to that term in
Section 2.9.
1.20.“Severance Event” means (a) the involuntary termination of an Eligible
Executive’s employment by the Company or any Subsidiary thereof, other than for
Cause during the Effective Period or (b) the termination of an Eligible
Executive’s employment by the Eligible Executive for Good Reason during the
Effective Period.
1.21.“Severance Date” means the date on which an Eligible Executive incurs a
Severance Event.
1.22.“Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.
Section 2.
SEVERANCE BENEFITS.

2.1.Generally. Subject to Sections 2.6, 2.7, 2.8 and 2.9, each Eligible
Executive shall be entitled to severance payments and/or benefits pursuant to
applicable provisions of Section 2 of this Plan if the Eligible Executive incurs
a Severance Event.
2.2.Payment after a Severance Event. Subject to Sections 2.6, 2.7, 2.8 and 2.9,
the Company shall pay to each Eligible Executive who incurs a Severance Event
during the Effective Period, (a) in equal installments over eighteen (18) months
in accordance with the Company’s regular payroll practices commencing with the
first administratively practical





--------------------------------------------------------------------------------





regular payroll date next following the effectiveness of the release as
described in Section 2.6, 1.5 times the sum of (i) the Eligible Executive’s
annual base salary as in effect on the Severance Date (or if greater, as in
effect prior to the event giving rise to Good Reason) and (ii) the Eligible
Executive’s target annual bonus as in effect on the Severance Date (or if
greater, as in effect prior to the event giving rise to Good Reason), and (b) in
a lump sum at the same time bonuses are paid to active employees generally and
as soon as reasonably practicable following the effectiveness of the release
described in Section 2.6, but in no event later than March 15th of the calendar
year following the calendar year that includes the Severance Date, an amount
equal to the Eligible Executive’s annual bonus as determined by the Committee,
pro-rated for the number of days the Eligible Executive was employed during the
calendar year through the Severance Date.
2.3.Benefits Supplement. Subject to Sections 2.6, 2.7, 2.8 and 2.9, in the case
of each Eligible Executive who incurs a Severance Event, the Company shall pay
to each Eligible Executive who incurs a Severance Event during the Effective
Period, in a lump sum no later than the first administratively practical regular
payroll date next following the effectiveness of the release as described in
Section 2.6, an amount equal to the cost of coverage under COBRA, grossed up for
taxes, based on the Eligible Executive’s then-current health, dental and vision
elections for an eighteen (18) month period.
2.4.Payment of Accrued Obligations. If an Eligible Executive incurs a Severance
Event during the Effective Period, the Company shall pay to such Eligible
Executive on the Severance Date or as soon as practicable thereafter (or in the
case of (b) at the same time bonuses are paid to active employees) in accordance
with applicable law, a lump sum payment in cash equal to the sum of (a) the
Eligible Executive’s accrued but previously unpaid annual base salary and any
accrued vacation pay through the Severance Date, and (b) the Eligible
Executive’s annual bonus earned for the fiscal year immediately preceding the
fiscal year in which the Severance Date occurs (if such bonus is determinable
and has not been paid as of the Severance Date).
2.5.Outplacement Services. Subject to Sections 2.6, 2.7, 2.8 and 2.9, each
Eligible Executive who incurs a Severance Event shall be provided with
outplacement services, at the sole cost of the Company not to exceed $20,000,
with a firm to be mutually agreed upon by the parties for a period of up to
twelve (12) months.
2.6.Release. No Eligible Executive who incurs a Severance Event shall be
eligible to receive any payments or other benefits under the Plan (other than
payments under Section 2.2 hereof) unless he or she first executes a waiver,
release of claims, and covenant not to sue in favor of the Company and its
Subsidiaries in a form as determined by the Company and does not revoke such
release within the time permitted therein for such revocation, if any. The
Company shall provide the release to the Eligible Executive no later than seven
(7) business days after the Eligible Executive’s termination of employment. If
such release is not effective on or before the sixtieth (60th) day following the
Eligible Executive’s termination of employment, payments or benefits shall not
be paid or otherwise provided to the Eligible Executive under this Plan and
instead shall be forfeited.
2.7.Section 409A. It is intended that payments and benefits under this Plan not
subject Eligible Executives to taxation under Section 409A of the Code and,
accordingly, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code, or that qualify as
“involuntary separation pay” within the meaning of Treas. Reg. §1.409A-1(b)(9)
shall not be treated as deferred compensation unless applicable law requires
otherwise. If any amount payable under the Plan upon a termination of employment
is determined by the Company to constitute nonqualified deferred compensation
for purposes of Section 409A of the Code, such amount shall not be paid unless
and until the Eligible Executive’s termination of employment also constitutes a
“separation from service” under Section 409A of the Code. If current or future
regulations or guidance from the Internal Revenue Service dictates, or the
Company’s counsel determines that any payments or benefits due to the Eligible
Executive hereunder upon the schedule otherwise provided herein would cause the
application of an accelerated or additional tax under Section 409A, then, to the
extent required to avoid an accelerated or additional tax under Section 409A
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Plan during the six (6) month period immediately
following the Eligible Executive’s Severance Date shall instead be paid on the
first business day after the date that is six (6) months following the Eligible
Executive’s Severance Date (or upon such Eligible Executive’s death, if earlier)
and amounts payable after such six (6) month period shall be paid in accordance
with their original payment schedule. To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to the
Eligible Executive under this Plan shall be paid to the Eligible Executive on or
before the last day of the calendar year following the calendar year in which
the expense or tax was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to the Eligible Executive) during
any one calendar year may not effect amounts reimbursable or provided in any
subsequent calendar year. Notwithstanding anything herein to the contrary, in no
event shall the timing of an Eligible Executive’s execution of the release
described in Section 2.6, directly or indirectly, result in the Eligible
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the general release could be made in more than one
taxable year, payment shall be made in the later taxable year. Each payment in a
series of payments shall be





--------------------------------------------------------------------------------





treated as a “separate payment” for purposes of Section 409A of the Code. No
interpretation or amendment of this Plan shall require the Company to incur any
additional costs or to reimburse any Eligible Executive for any taxes or
penalties that might be imposed upon the Eligible Executive as a result of
Section 409A of the Code.
2.8.Non-Duplication; Coordination with Other Arrangements. This Plan shall not
be deemed to impair any rights of an Eligible Executive pursuant to any other
agreement, plan or arrangement with the Company, a Subsidiary, or an Affiliate
(an “Alternative Arrangement”); provided however that the compensation and
benefits provided under this Plan shall be coordinated with similar compensation
and benefits provided under other Company-sponsored plans and individual
agreements with Eligible Executives so as to avoid the duplication of any such
compensation and benefits. In the event that an Eligible Executive is party to
an Alternative Arrangement which provides severance payments or benefits upon a
termination of employment, the payments and benefits provided under this Plan
shall be reduced to the extent necessary to effectuate the intent of this
Section 2.8.
2.9.Restrictive Covenants; Cessation of Severance Pay and Benefits. Except as
otherwise expressly provided in a written agreement signed by the Chief
Executive Officer of the Company or the General Counsel of the Company, the
severance pay and severance benefits which are being paid or are being provided
to an Eligible Executive as a result of a Severance Event shall immediately
cease (provided that the Eligible Executive shall be entitled to receive and
retain at least one thousand dollars ($1,000) of severance payments and
benefits) and not be resumed in the event that the Eligible Executive (a) is in
material breach of any such confidential information, non-solicitation or
non-competition covenant, or any other restrictive covenant agreement with the
Company or any Subsidiary (collectively, the “Restrictive Covenants”) or (b)
would be in material breach of the Restrictive Covenants had such Restrictive
Covenants been in effect through the eighteen (18) month period following the
Severance Date.
Section 3.
PLAN ADMINISTRATION.

3.1.    Except as otherwise designated by the Compensation Committee, the Plan
Administrator shall have full discretionary authority and control to administer
the Plan and make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan,
including remedying any ambiguities or inconsistencies and supplying any
omissions.
3.2.    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
Section 4.    PLAN MODIFICATION OR TERMINATION.
The Plan may be terminated or amended by the Compensation Committee at any time;
provided, however, the effective date of the termination of the Plan or an
amendment that would be adverse to the interests of any Eligible Executive shall
be effective no earlier than two (2) years following the written announcement of
such termination or adverse amendment.
Section 5.    GENERAL PROVISIONS.
5.1.    Except as otherwise provided herein or by law, no right or interest of
any Eligible Executive under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; and no attempted assignment or transfer thereof shall be effective. When
a payment is due under this Plan to a severed employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.
5.2.    If the Company or any Subsidiary is obligated by law or by contract to
pay severance pay, a termination indemnity, or the like, or if the Company or
any Subsidiary is obligated by law or contract to provide advance notice of
separation (“Notice Period”), then any severance pay hereunder shall be reduced
by the amount of any such severance pay, termination indemnity, or the like, as
applicable, and by the amount of any compensation received during any Notice
Period, provided the Eligible Executive was relieved of duties during such
Notice Period.
5.3.    Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Executive, or any person whomsoever,
the right to be retained in the service of the Company or any Subsidiary, and
all Eligible Executives shall remain subject to discharge to the same extent as
if the Plan had never been adopted.





--------------------------------------------------------------------------------





5.4.    If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.
5.5.    This Plan shall inure to the benefit of and be binding upon the parties
and their heirs, executors, administrators, successors and assigns of the
parties, including each Eligible Executive, present and future, and any
successor to the Company. If a severed employee shall die while any amount would
still be payable to such severed employee hereunder if the severed employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in a lump sum in accordance with the terms of this Plan to the executor,
personal representative or administrators of the severed employee’s estate.
5.6.    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
5.7.    The Plan shall be unfunded. No Eligible Executive shall have any right
to, or interest in, any assets of the Company which may be applied by the
Company to the payment of benefits or other rights under this Plan.
5.8.    All notices and other communications required or permitted pursuant to
the terms hereof shall be in writing and shall be deemed given (a) when
delivered personally by hand (with written confirmation of receipt by other than
automatic means, whether electronic or otherwise), (b) when sent by facsimile or
email (with written confirmation of transmission) or (c) one (1) business day
following the day sent by an internationally recognized overnight courier (with
written confirmation of receipt), in each case, at the intended recipient’s last
known address, facsimile number and email address.
5.9.    The Plan and all determinations made and actions taken pursuant to this
Plan shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof, to the extent not preempted
by ERISA.
5.10.    All payments and benefits paid or otherwise provided under or pursuant
to the Plan shall be reduced by applicable tax withholding and shall be subject
to applicable tax reporting, as determined by the Plan Administrator.
5.11.    The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).
The Plan is also intended to constitute an “unfunded welfare plan” maintained by
the Company “for the purpose of providing benefits for a select group of
management or highly compensated employees” such that it will be, among other
things, exempt from the reporting and disclosure requirements of Part 1 of Title
I of ERISA. In the event that the Plan does not meet the requirements of a
“severance pay arrangements” or an “unfunded welfare plan”, as described above,
the Plan is intended to be “a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensation employees”, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
5.12.    All severance benefit payments are subject to set-off, recoupment, or
other recovery or “clawback” as required by applicable law or by any Company
policy on the clawback of compensation, as amended from time to time.
5.13.    An Eligible Executive who is receiving or has received payments or
other benefits under this Plan following a Severance Event will not be required
to seek other employment, nor will there be any offset against amounts due to
such Eligible Executive under this Plan for any remuneration payable by any
subsequent employer. An Eligible Executive who is receiving or has received
payments or other benefits under this Plan following a Severance Event will
cooperate fully with the Company in the defense or prosecution of any government
investigations and any government or third-party claims or actions then in
existence or which may be brought or threatened in the future against or on
behalf of the Company, including any claim or action against its directors,
officers and employees in which the Eligible Executive has personal knowledge of
any relevant facts. The Eligible Executive’s cooperation in connection with such
claims or actions shall include the Eligible Executive being available, within
reason given the constraints of personal commitments, future employment or job
search activities, to meet with the Company to prepare for any proceeding, to
provide truthful affidavits, to assist with any audit, inspection, proceeding or
other inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting the Company. The Company will reimburse the
Eligible Executive for any reasonable, out-of-pocket expenses that the Eligible
Executive may incur in providing such assistance.





--------------------------------------------------------------------------------





Section 6.    CLAIMS, INQUIRIES, APPEALS.
6.1.    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:
Plan Administrator
AutoNation, Inc.
200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: General Counsel, Suite 1600
Telecopy: (954) 769-6527
6.2.    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied. The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.
6.3.    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:
Plan Administrator
AutoNation, Inc.
200 SW 1st Avenue
Fort Lauderdale, Florida 33301
Attention: General Counsel, Suite 1600
Telecopy: (954) 769-6527
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
6.4.    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Plan Administrator will give
prompt, written notice of its decision to the applicant. In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based.
6.5.    Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.





--------------------------------------------------------------------------------





6.6.    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (a) has submitted a written application for
benefits in accordance with the procedures described by Section 6.1 above, (b)
has been notified by the Plan Administrator that the application is denied (or
the application is deemed denied due to the Plan Administrator’s failure to act
on it within the established time period), (c) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 6.3 above and (d) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 6.4 above).
6.7.    Limitation on Civil Actions. In no event shall a claimant or any other
person be entitled to challenge a decision of the Plan Administrator in court or
in any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted, nor may a
claimant or other person bring any action in a court or other tribunal more than
two (2) years after the Eligible Executive has terminated employment, regardless
of whether the periods for the claim and appeal procedures have expired.



